                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:09-CR-54-1-BO


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )                      ORDER
                                              )
DONNELL COPPEDGE                              )


       This cause comes before the Court on defendant's prose motion for a reduced sentence

under Section 404 of the First Step Act. [DE 280]. The government has responded in opposition

and the motion for reduction is ripe for disposition. For the reasons that follow, defendant's motion

for a reduced sentence is denied.

                                         BACKGROUND

       Defendant was found guilty by a jury on February 18, 2010, of possession with intent to

distribute fifty grams or more of cocaine base in violation of21 U.S.C. § 841(a)(I). Defendant

was sentenced on October 5, 2011, to 198 months' imprisonment and five years of supervised

release. [DE 185). Defendant's sentence was later reduced to 165 months' imprisonment pursuant

to 18 U.S.C. § 3582(c)(2) based upon a guideline sentencing range that has been lowered and made

retroactive by the United States Sentencing Commission. [DE 270].

       In August 2010, Congress enacted the Fair Sentencing Act, Pub. L. No. 11-220, 124 Stat.

2372, modifying the statutory penalties for certain crack offenses. The Fair Sentencing Act

established new thresholds for mandatory minimum sentences. Previously, a defendant found

responsible for at least 50 grams of crack faced a mandatory minimum of 10 years' imprisonment;

the Fair Sentencing Act raised the threshold to 280 grams. The Fair Sentencing Act, however, was

not made retroactive, so it was inapplicable to individuals who had already been sentenced and
who were no longer on direct review. In December 2018, Congress enacted the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194, which-among other things-made the Fair

Sentencing Act's new crack thresholds retroactively applicable to defendants who had been

sentenced prior to August 3, 20IO.

       In March 2019, relying on the First Step Act and the newly retroactive crack thresholds,

defendant moved for a reduced sentence. This matter, having previously been assigned to Senior

United States District Judge James C. Fox, was then reassigned to the undersigned. [DE 281]. In

April 2019, the government responded in opposition to defendant's motion for a reduced sentence.

[DE 283]. In June 2019, the Office of the Federal Public Defender (FPO) appeared on behalf of

defendant, determined that it did not intend to present any motions on defendant's behalf, and was

granted pennission to withdraw. [DE 285-287].

                                          DISCUSSION

       The First Step Act authorizes courts to impose reduced sentences "as if sections 2 and 3 of

the Fair Sentencing Act of2010 were in effect at the time the covered offense was committed."

Pub. L. 115-391, 132 Stat. 5194, § 404(b). A "covered offense" is a "violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010, that was committed before August 3, 2010." Id.§ 404(a). But the First

Step Act also provides that courts shall not reduce a sentence if it "was previously imposed or

previously reduced in accordance with the amendments made by sections 2 and 3 of the Fair

Sentencing Act of2010 or if a previous motion made under this section to reduce a sentence was,

after the date of enactment of this Act, denied after a complete review of the motion on the merits."

Id.§ 404(c). The First Step Act also makes clear that "[n]othing in this section shall be construed

to require a court to reduce any sentence pursuant to this section." Id.



                                                  2
       In other words, if a defendant committed a crack offense prior to August 3, 20 I 0, the

statutory penalties for which were modified by the Fair Sentencing Act, and that defendant did not

already receive the benefit of the Fair Sentencing Act or have a prior motion under§ 404 of the

First Step Act denied on the merits, the defendant is facially eligible for a reduced sentence. Even

if a defendant is facially eligible, courts retain the discretion to decline to impose a reduced

sentence.

       Defendant is facially ineligible for relief under Section 404 of the First Step Act. Although

defendant was indicted prior to the effective date of the Fair Sentencing Act, he was sentenced

after the Fair Sentencing Act became effective, and review of his sentencing transcript reveals that

the Court, with the agreement of the government, applied the Fair Sentencing Act's new, more

lenient mandatory minimum and maximum sentencing range to defendant. [DE 196 at 68]. Thus,

defendant's sentence was previously imposed in accordance with the amendments made by section

2 of the Fair Sentencing Act of 2010.

                                         CONCLUSION

       For the above reasons, defendant's motion for a reduction in sentence [DE 280] is denied.


SO ORDERED, this     L     day of November, 2019.




                                            ~E'°~
                                              CHIEF UNITED STATES DISRICTJUDGE




                                                 3
